PER CURIAM:
Derrick Vincent Redd appeals the district court’s order denying his motion filed under 28 U.S.C. § 455(a) (2006). We have reviewed the record and find no error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Redd, No. 1:97-cr-00006-JCC-1 (E.D.Va. Jan. 6, 2011). We deny Redd’s motion .for a stay pending appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.